Citation Nr: 1414313	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 13, 2010 for the election to receive educational benefits under Chapter 33, U.S.C. (Post-9/11 GI Bill), in lieu of benefits under Chapter 30, U.S.C. (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 2000 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, OK.  Jurisdiction is now with the RO in Los Angeles, CA.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2012.  The transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran submitted his application (VA form 22-1990) for benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill in August 2010 and selected August 13, 2010 as the effective date for his election, rather than the now desired effective date of March 22, 2010.

2.  The Veteran is not seeking to revoke his election to receive benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill.

3.  The Veteran notified VA of his desire to make a change on September 22, 2010, one month after he was notified of his benefit calculation on August 23, 2010.

4. The requested effective date of March 22, 2010 would have been a permissible date at the time of the election.


CONCLUSION OF LAW

The criteria for an effective date of March 22, 2010 for the election to receive educational benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill are met.  38 U.S.C.A. § 3311, 3313 (West 2002); 38 C.F.R. § 21.9550, 21.9625(l) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 , 21.1032.  As the Board is granting the full benefit sought on appeal, the claim is substantiated, and there are no further duties to notify or assist.

II.  Analysis of Effective Date of Election of Benefits Under the Post-9/11 GI Bill in Lieu of Benefits Under the Montgomery GI Bill

The Veteran was separated from active service in December 2004.  In 2005, the Veteran completed a VA Form 22-1990 Application for VA Education Benefits.  The Veteran selected benefits under the Montgomery GI Bill.  The Board notes that the Post-9/11 GI Bill had not yet become effective at the time of his election.  The Veteran enrolled in Santa Monica College.  He was enrolled from June 2005 to June 2010.  In that time, he utilized 38 months and 26 days of education benefits.

The Veteran submitted his application (VA form 22-1990) for benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill in August 2010, before he was to enroll at Pepperdine University.  The Veteran selected August 13, 2010 as the effective date for his election to accept benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill.  He now contends that this was an error, and that he desires an effective date of March 22, 2010.
Entitlement to education benefits under the Post-9/11 GI Bill is governed by 38 U.S.C.A. § 3301.  VA regulations are included under 38 C.F.R. § 21.9550.  The regulations provide that an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C. Chapter 33.  An individual who, has used entitlement under 38 U.S.C. Chapter 30, but retains unused entitlement under that Chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30.  An individual who, has used entitlement under 38 U.S.C. Chapter 30, and used all of the benefits (i.e., 36 months), can receive an additional 12 months under Chapter 33.  The total amount of benefits may not be more than 48 months.

In this case the Veteran's Chapter 30 benefits expired in March 2010; however, he was granted an extension of benefits through the end of the Spring term of 2010.  This is why, after he elected Chapter 33 benefits, he only had 9 months and 4 days of education benefits remaining under Chapter 33 per the "48 months" rule.  During the months where the benefits were extended, the Veteran received Chapter 30 benefits.  Now, the Veteran is requesting that those months be changed to chapter 33 benefits.

The Board notes initially that, contrary to the RO's finding in the Statement of the Case, this case does not involve an attempt to revoke the Veteran's election to receive benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill.  Revocation is prohibited once the election is made; however, the Board finds that revocation can only be interpreted to mean an attempt to revert to coverage under the Montgomery GI Bill after electing to switch to coverage under the Post-9/11 GI Bill.  The Veteran has never sought to revert to coverage under the Montgomery GI Bill.  On the contrary, he seeks to correct the effective date for the change, which would have the effect of extending coverage under the Post-9/11 GI Bill.  The RO appears to have interpreted the non-revocation provision as prohibiting any change in the details of the election once made; however, there is no indication in the applicable law or regulations that the prohibition against revoking an election under the Post-9/11 GI Bill is intended to prevent the correction of errors in the application form.

As noted above, the Veteran was notified of the VA's calculation of his benefit amount on August 23, 2010.  On September 22, 2010, the Veteran sent a letter to VA desiring to change the effective date.  The Board finds that the Veteran's prompt action supports his assertion that his disagreement is not based on a change of heart regarding his election, but represents an entry error stemming from a misunderstanding of his benefits.

Thus, the Board finds that there is no specific statutory or regulatory prohibition against the correction of information supplied in the election of benefits, as long as such correction does not entail an attempt to revoke the election and revert to coverage under the Montgomery GI Bill.

The Board has considered whether the law allows the retroactive election of benefits under the Post-9/11 GI Bill.  As noted above, the Veteran submitted his request in August 2010, but he seeks an effective date of March 22, 2010.  Under 38 C.F.R. § 21.9625(l), if an individual makes an election to receive benefits under 38 U.S.C. Chapter 33 in lieu of benefits under Chapter 30, VA will begin paying benefits under 38 U.S.C. Chapter 33 effective the later of: (1) August 1, 2009; (2) The date the individual became eligible for educational assistance under 38 U.S.C. Chapter 33; (3) One year before the date the valid election request was received; or (4) The effective date of the election as requested by the claimant.

Thus, provision (3) clearly indicates that a retroactive effective date is allowed, up to one year from the date of the election.  In sum, applicable law and regulations would have permitted the selection of an effective date of March 22, 2010 at the time the Veteran submitted his election request.  The Veteran promptly reported his error to VA upon learning the dates used in the calculation of his benefits.  For these reasons, the Board finds that the evidence for and against the Veteran's claim are at least in relative equipoise on the question of whether the Veteran mistakenly selected August 2010 as the effective date for election of benefits under the Post-9/11 GI Bill.  Resolving all reasonable doubt in his favor, the Board finds that an effective date of March 22, 2010 for the election to receive educational benefits under the Post-9/11 GI Bill, in lieu of benefits under the Montgomery GI Bill is warranted.


ORDER

An effective date of March 22, 2010 for the election to receive educational benefits under the Post-9/11 GI Bill, in lieu of benefits under the Montgomery GI Bill, is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


